ORDER
PER CURIAM
On consideration of the certified order entered by the state of California that involuntarily enrolled respondent in inactive status because he posed a substantial threat of harm to his client and the public, this court’s December 26, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of an indefinite suspension from the practice of law with the right to seek reinstatement after a period of five years or reinstatement in California, whichever occurs first, should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Sean Patrick Gjerde is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to seek reinstatement in five years or after being reinstated by the state of California, whichever occurs first. See, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).